Exhibit 10.16

Confidentiality and Business Protection Agreement

This Confidentiality and Business Protection Agreement (“Agreement”) is hereby
entered into by and between Michael A. Lynch (“Executive”) and Cardinal Health,
Inc., an Ohio Corporation (the “Company”) effective as of September 29, 2008. It
is hereby agreed as follows:

1. Consideration and Acknowledgements. The parties acknowledge that the
provisions and covenants contained in this Agreement are ancillary and material
to, and in consideration of, the employment letter agreement effective as of
September 29, 2008 between the parties and that the limitations contained herein
are reasonable in geographic and temporal scope and do not impose a greater
restriction or restraint than is necessary to protect the goodwill and other
legitimate business interests of the Company. The parties also acknowledge and
agree that the provisions of this Agreement do not adversely affect the
Executive’s ability to earn a living in any capacity that does not violate the
covenants contained herein. The parties further acknowledge and agree that the
provisions of Section 9 (a) below are accurate and necessary because (i) this
Agreement Is entered into in the State of Ohio, (ii) Ohio has a substantial
relationship to the parties and to this transaction, (iii) Ohio is the
headquarters state of the Company, which has operations worldwide and has a
compelling interest in having its employees treated uniformly, (iv) the use of
Ohio law provides certainty to the parties in any covenant litigation in the
United States, and (v) enforcement of the provisions of this Agreement would not
violate any fundamental public policy of Ohio or any other jurisdiction.

2. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies, and other affiliates (collectively, the
“Cardinal Group”), all secret or confidential information, knowledge or data
relating to the Cardinal Group and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research secret data, costs, names of
users or purchasers of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that the
Executive has obtained or obtains during the Executive’s employment by the
Cardinal Group and that is not public knowledge (other than as a result of the
Executive’s violation of this Agreement) (“Confidential Information”). For the
purposes of this Agreement, information shall not be deemed to be publicly
available merely because it is embraced by general disclosures or because
individual features or combinations thereof are publicly available. The
Executive shall not communicate, divulge or disseminate Confidential information
at any time during or after the Executive’s employment with the Cardinal Group,
except with prior written consent of the applicable Cardinal Group company, or
as otherwise required by law or legal process. All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like that the
Executive uses, prepares or comes into contact with during the course of the



--------------------------------------------------------------------------------

Executive’s employment shall remain the sole property of the Company and/or the
Cardinal Group, as applicable, and shall be turned over to the applicable
Cardinal Group company upon termination of the Executive’s employment.

3. Non-Recruitment of Cardinal Group Employees, etc. Executive shall not, at any
time during the Restricted Period (as defined in this Agreement), without the
prior written consent of the Company, engage in the following conduct (a
“Solicitation”): (I) directly or indirectly contact, solicit, recruit or employ
(whether as an employee, officer, director, agent, consultant or independent
contractor) any person who is or, at any time during the previous twelve months
was, an employee, representative, officer or director of the Cardinal Group; or
(ii) take any action to encourage or induce any employee, representative,
officer or director of the Cardinal Group to cease their relationship with the
Cardinal Group for any reason. A “Solicitation” does not include any recruitment
of employees within or for the Cardinal Group. The “Restricted Period” means the
period of Executive’s employment with the Cardinal Group and the additional
period ending twenty-four months after the Executive’s date of termination of
employment or date of retirement, as applicable.

4. No Competition — Solicitation of Business. During the Restricted Period, the
Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner or director of any other company, partnership or entity)
solicit, service, or accept on behalf of any competitor of the Cardinal Group
the business of (i) any customer of the Cardinal Group at the time of the
Executive’s employment or date of termination of employment, or (ii) any
potential customer of the Cardinal Group which the Executive knew to be an
identified, prospective purchaser of services or products of the Cardinal Group.

5. No Competition — Employment by Competitor. During the Restricted Period, the
Executive shall not invest in (other than in a publicly traded company with a
maximum investment of no more than 1% of outstanding shares), counsel, advise,
or be otherwise engaged or employed by, any entity or enterprise that competes
with the Cardinal Group, by developing, manufacturing or selling any product or
service of a type, respectively, developed, manufactured or sold by the Cardinal
Group (each such person described, and not excepted, as a customer, potential
customer or a competitor under Section 4 or this Section 5 of this Agreement is
a “Competitor”).

6. No Disparagement.

(a) The Executive and the Company shall at all times refrain from taking actions
or making statements, written or oral, that (A) denigrate, disparage or defame
the goodwill or reputation of Executive or the Cardinal Group, as the case may
be, or any of its trustees, officers, security holders, partners, agents or
former or current employees and directors, or (B) are intended to, or may be
reasonably expected to, adversely affect the morale of the employees of the
Cardinal Group. The Executive further agrees not to make any negative statements
to third parties relating to the

 

2



--------------------------------------------------------------------------------

Executive’s employment or any aspect of the businesses of Cardinal Group and not
to make any statements to third parties about the circumstances of the
termination of the Executive’s employment, or about the Cardinal Group or its
trustees, directors, officers, security holders, partners, agents or former or
current employees and directors, except as may be required by a court or
governmental body,

(b) The Executive further agrees that, following termination of employment for
any reason, the Executive shall assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment,
Further, the Executive agrees to notify the Company at the earliest opportunity
of any contact that is made by any third parties concerning any such matter or
project. The Company shall not unreasonably request such cooperation of
Executive and shall cooperate with the Executive in scheduling any assistance by
the Executive, taking into account the Executive’s business and personal
affairs, and shall compensate the Executive for any lost wages or expenses
associated with such cooperation and assistance.

7. Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by the Executive, whether alone or jointly with
others, from the date of the Executive’s initial employment by the Company and
continuing until the end of any period during which the Executive is employed by
the Cardinal Group, relating or pertaining in any way to the Executive’s
employment with or the business of the Cardinal Group, shall be promptly
disclosed in writing to the Secretary of the Board and are hereby transferred to
and shall redound to the benefit of the Company, and shall become and remain its
sole and exclusive property, The Executive agrees to execute any assignment to
the Company or its nominee, of the Executive’s entire right, title and interest
in and to any such discoveries and Improvements and to execute any other
instruments and documents requisite or desirable in applying for and obtaining
patents, trademarks or copyrights, at the expense of the Company, with respect
thereto in the United States and in all foreign countries, that may be required
by the Company. The Executive further agrees at all times to cooperate to the
extent and in the manner required by the Company, in the prosecution or defense
of any patent or copyright claims or any litigation, or other proceeding
involving any trade secrets, processes, discoveries or Improvements covered by
this Agreement, but all necessary expenses thereof shall be paid by the Company.

8. Acknowledgement and Enforcement, The Executive acknowledges and agrees that:
(A) the purpose of the foregoing covenants, including without limitation the
noncompetition covenants of Sections 4 and 5, is to protect the goodwill, trade
secrets and other Confidential Information of the Company; (B) because of the
nature of the business in which the Cardinal Group is engaged and because of the
nature of the Confidential Information to which the Executive has access, the
Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Cardinal Group in
the event the Executive breached any of the

 

3



--------------------------------------------------------------------------------

covenants of this Agreement; and (C) remedies at law (such as monetary damages)
for any breach of the Executive’s obligations under this Agreement would be
inadequate. The Executive therefore agrees and consents that if the Executive
commits any breach of a covenant under this Agreement or threatens to commit any
such breach, the Company shall have the right (in addition to, and not in lieu
of, any other right or remedy that may be available to it) to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage.

9. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
If, under any such law, any portion of this Agreement is at any time deemed to
be in conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto. The
parties hereto irrevocably agree to submit to the jurisdiction and venue of the
courts of the State of Ohio in any action or proceeding brought with respect to
or in connection with this Agreement. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    At the most recent address on file for the Executive at
the Company. If to the Company:    Cardinal Health, Inc.    7000 Cardinal Place
   Dublin, Ohio 43017    Attention: Chief Legal Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.

 

4



--------------------------------------------------------------------------------

(d) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year first above written.

 

/s/ Michael Lynch Michael A. Lynch Execution Date: 10/28, 2008

 

CARDINAL HEALTH, INC. /s/ George S. Barrett By: George S. Barrett Its: Vice
Chairman and CEO, HSCS

Execution Date:                                 , 2008

 

5